                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATEFILED:      lr/3/(~
 M.D. OJINIKA IKEDILO,

                              Plaintiff,
                                                               No. 19-CV-9967 (RA)
                         V.

                                                                       ORDER
 M.D. MINDY STATTER, M.D. JODY
 KABAN, M.D. SCOTT MEL VIN and
 MONTEFIORE MEDICAL CENTER,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On November 12, 2019, Plaintiff filed affidavits of service stating that Defendants

Statter, Melvin, and Montefiore Medical Center were served on November 4, 2019. Defendants

Statter, Melvin, and Montefiore Medical Center's answers were due on November 25, 2019.

Defendants Statler, Melvin, and Montefiore Medical Center have not appeared, answered, or

otherwise responded to the Complaint. Defendants Statler, Melvin, and Montefiore Medical

Center shall do so or seek an extension by December 10, 2019. If Defendants Statter, Melvin,

and Montefiore Medical Center fail to do so, and Plaintiff intends to move for default judgment

against them, she shall do so by January 10, 2020.

         Plaintiff shall serve a copy of this Order on Defendants Statler, Melvin, and Montefiore

Medical Center and file proof of such service on the docket.

SO ORDERED.
                                                                   /

Dated:      December 3, 2019
            New York, New York

                                                   Ronnie ;J.brams
                                                   United States District Judge
